HARPER, J.
The appellant was tried in the county court of Scurry county, charged with the offense of theft of property under $50 in value.
[1] The Assistant Attorney General has filed a motion to dismiss the appeal because of the insufficiency of the recognizance, in that the recognizance does not show that defendant has been convicted of any offense, or that any punishment has been assessed against him. The recognizance not being in the form required by law, and not containing in substance the necessary allegations, the motion is sustained, and this cause is dismissed.